Execution Version


FOURTH AMENDMENT,
CONSENT AND WAIVER TO CREDIT AGREEMENT
This FOURTH AMENDMENT, CONSENT AND WAIVER TO CREDIT AGREEMENT (this “Fourth
Amendment”), dated as of September 21, 2016, is by and among Archrock Services,
L.P., a limited partnership formed under the laws of the state of Delaware (the
“Borrower”), Archrock, Inc., a corporation formed under the laws of the state of
Delaware (“Parent”), the Guarantors party hereto, the Lenders listed on the
signature pages attached hereto and Wells Fargo Bank, National Association, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.    The Borrower, Parent, the Administrative Agent and the financial
institutions from time to time party thereto (each, a “Lender” and collectively,
the “Lenders”) are parties to that certain Credit Agreement, dated as of July
10, 2015 (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”);
B.    The Guarantors are parties to that certain Guaranty and Collateral
Agreement, dated as of November 3, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty and Collateral Agreement”);
C.    The Borrower and Parent have informed the Lenders that Parent’s management
and the Audit Committee of Parent’s Board of Directors (the “Audit Committee”)
are in the process of reviewing certain matters more particularly described on
(i) the Form 8-K filed by Parent with the SEC on April 26, 2016 and (ii) the
Form 8-K filed by Exterran Corporation with the SEC on April 26, 2016 (the
“Disclosed Matters”) to determine the possible impact on the Parent’s financial
statements prior to the Separation Transaction (such review by Parent’s
management and the Audit Committee being referred to as the “Disclosed Matters
Review”);
D.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for the Fiscal
Quarters ended March 31, 2016 (the “Q1 2016 Quarterly Report”) and June 30, 2016
(the “Q2 2016 Quarterly Report”), in each case, within 30 days after the same is
required to be filed with the SEC (but in any event within 60 days after the end
of such Fiscal Quarter);
E.    As a result of the Disclosed Matters Review, Parent was not able to file
the Q1 2016 Quarterly Report or the Q2 2016 Quarterly Report by the time
required by SEC rules;
F.    The Borrower and Parent had previously requested that the Lenders consent
to an extension of the periods set forth in Sections 8.01(a) and 8.01(b) of the
Credit Agreement for delivery of (i) the Q1 2016 Quarterly Report and the
related Compliance Certificate (the “Original Q1 2016 Quarterly Report
Extension”) and (ii) the Q2 2016 Quarterly Report and the related Compliance
Certificate (the “Original Q2 2016 Quarterly Report Extension”), in each case to
the earlier of (x)





--------------------------------------------------------------------------------





within ten Business Days following the date Parent files its quarterly report
with the SEC for the Fiscal Quarter ended March 31, 2016 or the Fiscal Quarter
ended June 30, 2016, respectively, and (y) September 30, 2016;
G.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for the Fiscal
Quarter ended September 30, 2016 (the “Q3 2016 Quarterly Report”) within 30 days
after the same is required to be filed with the SEC (but in any event within 60
days after the end of such Fiscal Quarter);
H.    The Borrower and Parent have informed the Lenders that, as a result of the
Disclosed Matters Review, Parent may not be able to file the Q3 2016 Quarterly
Report by the time required by SEC rules;
I.    The Borrower and Parent have requested that the Lenders consent to a
one-time extension (the “Q3 2016 Quarterly Report Extension”) of the periods set
forth in Sections 8.01(a) and 8.01(b) of the Credit Agreement for delivery of
the Q3 2016 Quarterly Report and the related Compliance Certificate to the
earlier of (i) within ten Business Days following the date Parent files its
quarterly report with the SEC for the Fiscal Quarter ended September 30, 2016
and (ii) December 31, 2016;
J.    The Borrower and Parent have informed the Lenders that there is a
possibility that, upon completion of the Disclosed Matters Review, the Audit
Committee could conclude that the previously issued audited consolidated
financial statements and other financial information contained in Parent’s
Annual Report on Form 10-K for the Fiscal Year ended December 31, 2015 (the
“2015 Audited Report”) should no longer be relied upon. In the event that such
conclusion (the “Non-Reliance Conclusion”) is made by the Audit Committee,
(i) Parent’s earnings releases and other financial communications for the Fiscal
Year ended December 31, 2015 (collectively with the 2015 Audited Report, the
“Prior 2015 Financial Information”) may no longer be able to be relied upon and
(ii) there is a possibility that certain financial information related to the
prior fiscal periods of Parent would no longer be able to be relied upon
(collectively with the Prior 2015 Financial Information, the “Prior Financial
Information”);
K.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, management of Parent could restate or modify the 2015 Audited Report
and, if applicable, the other Prior Financial Information (collectively, the
“Replacement Financial Information”);
L.    Pursuant to Section 8.01(b) of the Credit Agreement, Parent timely
delivered a Compliance Certificate to the Administrative Agent with respect to
the Parent’s compliance with Sections 9.10(a) and 9.10(b) of the Credit
Agreement as of December 31, 2015 (the “Q4 2015 Compliance Certificate”);
M.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, a Default or Event of Default may exist or arise under Section
10.01(c) of the Credit Agreement in respect of Section 8.01(b) of the Credit
Agreement due to the fact that the information contained


2

--------------------------------------------------------------------------------





in the Q4 2015 Compliance Certificate was based on the Prior 2015 Financial
Information (the “Compliance Certificate Potential Default”);
N.    Pursuant to Section 8.02(a) of the Credit Agreement, Parent is required to
keep its books of record and account and the books of record and account of its
Consolidated Subsidiaries in accordance with GAAP;
O.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, a Default or Event of Default may exist or arise under Section
10.01(d)(iii) of the Credit Agreement as a result of the potential failure by
Parent to keep books of record and account in accordance with GAAP as required
by Section 8.02(a) of the Credit Agreement in connection with the Prior
Financial Information (the “Books of Record Potential Default”);
P.    The Borrower and Parent have made, or have been deemed to make, from time
to time the representations and warranties set forth in Section 7.11 with
respect to the accuracy of all or a portion of the Prior Financial Information
as and when required by the Loan Documents (collectively, the “Specified
Representation”), including pursuant to Section 6.03 in connection with the
making of Loans by the Lenders on the occasion of any Borrowing and the
issuance, amendment, renewal or extension of any Letter of Credit by any Issuing
Bank (any date on which the Specified Representation is made or deemed made, a
“Representation Date”);
Q.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, a Default or Event of Default may exist or arise under Section
10.01(c) of the Credit Agreement as a result of the potential for the Specified
Representation to have been false or misleading in any material respect when
made or deemed made on one or more Representation Dates (the “Representation
Potential Defaults”, and together with the Compliance Certificate Potential
Default and the Books of Record Potential Default, the “Specified Potential
Defaults”);
R.    In the event that the Non-Reliance Conclusion is made by the Audit
Committee, additional related Defaults or Events of Default may exist or arise
(i) under Section 10.01(c) of the Credit Agreement in the event that any
representation or warranty made or deemed made as to the absence of a Default or
Event of Default under the Loan Documents was false or misleading in any
material respect on any Representation Date, in any such case solely as a result
of the existence of the Specified Potential Defaults on such Representation
Date; (ii) under Section 10.01(d)(i) of the Credit Agreement due to the failure
to notify the Administrative Agent of any Specified Potential Default promptly
after a Responsible Officer of Parent or the Borrower obtains actual knowledge
thereof, as required by Section 8.01(e) of the Credit Agreement; and (iii) under
Section 10.01(d) of the Credit Agreement due to the taking of any action
conditioned upon the absence of a Default or Event of Default solely due to the
presence of a Specified Potential Default at such time (collectively, the
“Related Potential Defaults”);
S.    Pursuant to that certain Third Amendment, Consent and Waiver to Credit
Agreement, dated as of July 21, 2016 (the “Third Amendment”), among the
Borrower, Parent, the Administrative Agent and the Lenders party thereto, the
Lenders agreed to (i) waive any and all Specified Potential Defaults and Related
Potential Defaults until September 30, 2016 (the “Waiver Termination Date”)
unless on or prior to such date, Parent shall have delivered to the
Administrative Agent the financial


3

--------------------------------------------------------------------------------





information required to be delivered pursuant to Section 3 of the Third
Amendment and (ii) consent to the Original Q1 2016 Quarterly Report Extension
and the Original Q2 2016 Quarterly Report Extension; and
T.    The Borrower and Parent have requested that the Lenders consent to (i) an
extension of the Waiver Termination Date until December 31, 2016, (ii) an
extension of the Original Q1 2016 Quarterly Report Extension until the earlier
of (x) within ten Business Days following the date Parent files its quarterly
report with the SEC for the Fiscal Quarter ended March 31, 2016 and (y) December
31, 2016 (the “Amended Q1 2016 Quarterly Report Extension”), (iii) an extension
of the Original Q2 2016 Quarterly Report Extension until the earlier of (x)
within ten Business Days following the date Parent files its quarterly report
with the SEC for the Fiscal Quarter ended June 30, 2016 and (y) December 31,
2016 (the “Amended Q2 2016 Quarterly Report Extension”) and (iv) the Q3 2016
Quarterly Report Extension.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all references to Sections, Articles, Annexes and
Schedules in this Fourth Amendment refer to Sections, Articles, Annexes and
Schedules of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Additional Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“Fourth Amendment” means that certain Fourth Amendment, Consent and Waiver to
Credit Agreement dated as of September 21, 2016, by and among the Borrower,
Parent, the Lenders party thereto and the Administrative Agent.
“Fourth Amendment Effective Date” means September 21, 2016.
2.2    Amendment and Restatement of Definition. Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the following definitions
in their entireties to read in full as follows:
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Notes, the Letter of
Credit Agreements, the Commitment Increase Certificates, the Additional Lender
Certificates, the Letters of Credit, the Fee Letters, the Security Instruments,
and each consent, waiver, subordination agreement, intercreditor agreement,
Compliance Certificate, Borrowing Request, Letter of Credit Request or Interest
Election Request executed by the Borrower pursuant to this Agreement.


4

--------------------------------------------------------------------------------





“Required Financial Information” means, collectively, (a) the Q1 2016 Quarterly
Report (as defined in the Fourth Amendment) and the related Compliance
Certificate, (b) the Q2 2016 Quarterly Report (as defined in the Fourth
Amendment) and the related Compliance Certificate, and (c) the Q3 2016 Quarterly
Report (as defined in the Fourth Amendment) and the related Compliance
Certificate.
2.3    Amendment to Definition of “Applicable Margin”.
(a)    Section 1.01 of the Credit Agreement is amended hereby by amending and
restating the second sentence of the last paragraph of the definition
“Applicable Margin” to read in full as follows:
“Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
fifth Business Day following the receipt of the Compliance Certificate delivered
pursuant to Section 8.01(b); provided that (x) the Total Leverage Ratio shall be
deemed to be Level V if the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Sections 8.01(a) and 8.01(b), respectively, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered (except that clause (x) of this proviso shall not apply
and shall have no force and effect during the period beginning on the Second
Amendment Effective Date and ending on the date that is the earlier of (1) the
date the Required Financial Information is delivered to the Administrative Agent
in accordance with Section 4 of the Fourth Amendment and (2) December 31, 2016);
(y) the Total Leverage Ratio in effect on the Second Amendment Effective Date
shall be deemed to be Level I, subject to any retroactive corrections set forth
in the second proviso in this sentence; and (z) for the period beginning on the
fifth Business Day following the receipt of the information required to be
delivered pursuant to Section 5(a) of the Fourth Amendment to the earlier of (1)
the date the Required Financial Information is delivered to the Administrative
Agent in accordance with Section 4 of the Fourth Amendment and (2) December 31,
2016, the Total Leverage Ratio shall be based on the financial calculations
delivered pursuant to Section 5(a) of the Fourth Amendment, subject to any
retroactive corrections set forth in the following proviso; provided further
that in the event that the Required Financial Information or any Compliance
Certificate delivered pursuant to Section 3(b) of the Fourth Amendment shows a
Total Leverage Ratio that would have led to the application of an Applicable
Margin higher than the Applicable Margin actually applied for such period, then
Parent and the Borrower shall promptly pay to the Administrative Agent (for the
account of the Lenders) the accrued additional interest resulting from such
increased Applicable Margin for the period beginning on the Second Amendment
Effective Date and ending on the date when the Applicable Margin is reset
pursuant to its terms.”


5

--------------------------------------------------------------------------------





2.4    Amendment to Second Amendment. Each reference in the Second Amendment to
“Section 8.08” is hereby replaced with a reference to “Section 8.09”.


Section 3.    Waiver of Specified Potential Defaults and Related Potential
Defaults. Subject to the occurrence of the Fourth Amendment Effective Date (as
defined in Section 6 below), the Majority Lenders hereby waive, solely in
respect of the Disclosed Matters, (x) any and all Specified Potential Defaults
and Related Potential Defaults to the extent now existing or hereafter arising
and (y) any requirement that Parent or the Borrower make any representations and
warranties after the date hereof as to any Prior Financial Information; provided
that the waiver and agreements set forth in this Section 3 shall terminate on
December 31, 2016 unless on or prior to such date, Parent shall have delivered
to the Administrative Agent the following:
(a)    the Replacement Financial Information in respect of the 2015 Audited
Report; provided that delivery of such Replacement Financial Information shall
be deemed to be made by Parent if Parent shall have made available a restated or
modified copy of the 2015 Audited Report on “EDGAR” (or any successor thereto)
and/or on its home page on the worldwide web by such date; and
(b)    a replacement Compliance Certificate delivered for the Fiscal Year ended
December 31, 2015 that demonstrates that Parent was in compliance with each of
the covenants set forth in Sections 9.10(a) and 9.10(b) of the Credit Agreement
as of such date and certifies that as of such date there were no Defaults that
had occurred and were continuing (other than the Specified Potential Defaults
and Related Potential Defaults).
It is understood and agreed that, in the event that the Non-Reliance Conclusion
is not made by the Audit Committee, Parent shall not be required to deliver the
items described in clauses (a) and (b) of this Section 3.


Section 4.    Consent.
4.1    Subject to the occurrence of the Fourth Amendment Effective Date (as
defined in Section 6 below), the Majority Lenders hereby consent to the Amended
Q1 2016 Quarterly Report Extension, the Amended Q2 2016 Quarterly Report
Extension and the Q3 2016 Quarterly Report Extension for delivery of the
Q1 2016 Quarterly Report, the Q2 2016 Quarterly Report and the Q3 2016 Quarterly
Report, respectively, and the respective related Compliance Certificates, and no
Default or Event of Default shall arise under the Loan Documents with respect to
such delayed delivery so long as (i) the Q1 2016 Quarterly Report and the
related Compliance Certificate are delivered on or prior to the earlier of (A)
ten Business Days following the date Parent files its quarterly report with the
SEC for the Fiscal Quarter ended March 31, 2016 and (B) December 31, 2016;
(ii) the Q2 2016 Quarterly Report and the related Compliance Certificate are
delivered on or prior to the earlier of (A) ten Business Days following the date
Parent files its quarterly report with the SEC for the Fiscal Quarter ended June
30, 2016 and (B) December 31, 2016; and (iii) the Q3 2016 Quarterly Report and
the related Compliance Certificate are delivered on or prior to the earlier of
(A) ten Business Days following the date Parent files its quarterly report with
the SEC for the Fiscal Quarter ended September 30, 2016 and (B) December 31,
2016, in each case in conformity with


6

--------------------------------------------------------------------------------





the terms of Section 8.01 of the Credit Agreement. The failure to deliver the Q1
2016 Quarterly Report, the Q2 2016 Quarterly Report, the Q3 Quarterly Report and
the respective related Compliance Certificates in conformity with the terms of
Section 8.01 of the Credit Agreement as required by this Section 4.1 shall
constitute an immediate Event of Default under the Credit Agreement.
4.2    The consents set forth in this Section 4 are limited to the extent
described herein and shall not be construed to be a consent to the modification
of any other terms of the Credit Agreement or of the other Loan Documents,
except as required to implement the consent set forth in this Section 4.
Section 5.    Covenants Regarding Financial Statements, etc. From and after the
Fourth Amendment Effective Date (as defined in Section 6 below), each of Parent
and the Borrower covenants and agrees that:
(a)    If Parent shall have not yet delivered the Q1 2016 Quarterly Report, the
Q2 2016 Quarterly Report, the Q3 Quarterly Report and the respective related
Compliance Certificates, Parent shall deliver, or shall cause to be delivered,
to the Administrative Agent, as soon as available, but in any event not later
than November 30, 2016:
(1)     (i) the unaudited consolidated balance sheet of Parent and its
Consolidated Subsidiaries as of September 30, 2016, setting forth in comparative
form the figures as of the end of the previous year, and (ii) the related
unaudited consolidated statements of operations for the Fiscal Quarter ended
September 30, 2016 and of cash flows for the nine months ended September 30,
2016, setting forth in each case in comparative form the figures for the
corresponding period in the previous year, in each case under this clause (1) in
accordance with GAAP, subject to normal year-end audit adjustments, the absence
of footnotes and any adjustments required to be made as a result of the
Disclosed Matters, and
(2)    calculations of the financial covenants set forth in Section 9.10;
in each case certified by a Responsible Officer as being prepared in good faith
based on the financial information available to Parent at such time, but subject
in all respects to any adjustments required to be made as a result of the
Disclosed Matters.
(b)    The parties hereto hereby agree that, notwithstanding anything to the
contrary contained in any Loan Document, neither Parent nor the Borrower nor any
other Loan Party shall make any representation and warranty (including the
representation and warranty contained in Section 7.11 of the Credit Agreement)
with respect to any of the financial information described in this Section 5,
except to the extent expressly set forth in any written certification required
to be delivered to the Administrative Agent pursuant to this Section 5.


7

--------------------------------------------------------------------------------





Section 6.    Conditions Precedent. This Fourth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Fourth Amendment Effective Date”):
6.1    The Administrative Agent shall have received from the Majority Lenders,
the Borrower, and each Guarantor counterparts (in such number as may be
requested by the Administrative Agent) of this Fourth Amendment signed on behalf
of such Persons.
6.2    The Borrower shall have paid to the Administrative Agent all fees and
other amounts due and payable on or prior to the Fourth Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.
6.3    No Default or Event of Default shall have occurred and be continuing as
of the date hereof after giving effect to the terms of this Fourth Amendment.
6.4    The Administrative Agent shall have received such other documents as the
Administrative Agent (or its counsel) may reasonably request relating to the
transactions contemplated by the Fourth Amendment.
Section 7.    Miscellaneous.
7.1    Confirmation. The provisions of the Credit Agreement, except as
specifically waived or consented to above, or as amended by this Fourth
Amendment, shall remain in full force and effect following the effectiveness of
this Fourth Amendment. The amendments contemplated hereby shall not limit or
impair any Liens granted by the Borrower or any other Loan Party to secure the
Secured Obligations, each of which are hereby ratified, affirmed and extended to
secure the Secured Obligations as they may be extended pursuant hereto.
7.2    Representations and Warranties.
(a)    Ratification and Affirmation. The Borrower hereby: (i) acknowledges the
terms of this Fourth Amendment; (ii) ratifies and affirms its obligations under,
and acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (iii) agrees that, from
and after the Fourth Amendment Effective Date, each reference to the Credit
Agreement in the Security Instruments and the other Loan Documents shall be
deemed to be a reference to the Credit Agreement, as amended by this Fourth
Amendment; and (iv) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Fourth Amendment, including the
waivers and consents contained herein: (A) all of the representations and
warranties made by the Borrower contained in each Loan Document to which it is a
party are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) on and
as of the date hereof, except to the extent such representations and warranties
are expressly


8

--------------------------------------------------------------------------------





limited to an earlier date, in which case, such representations and warranties
are true and correct in all material respects as of such specified earlier date;
provided that no representations and warranties are made herein as to any Prior
Financial Information; and (B) other than any Default or Event of Default that
may exist with respect to the Specified Potential Defaults and Related Potential
Defaults, no Default or Event of Default has occurred and is continuing.
(b)    Corporate Authority; Enforceability; No Conflicts. The Borrower hereby
represents and warrants to the Lenders that (i) it has all necessary power and
authority to execute, deliver and perform its obligations under this Fourth
Amendment; (ii) the execution, delivery and performance by the Borrower of this
Fourth Amendment has been duly authorized by all necessary action on its part;
(iii) this Fourth Amendment has been duly executed and delivered by the Borrower
and constitutes the legal, valid and binding obligation of the Borrower in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditor’s rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(iv) the execution and delivery of this Fourth Amendment by the Borrower and the
performance of its obligations hereunder require no authorizations, approvals or
consents of, or registrations or filings with, any Governmental Authority,
except for those that have been obtained or made and are in effect; and (v)
neither the execution and delivery of this Fourth Amendment nor the transactions
contemplated hereby will (A) contravene, or result in a breach of, the
Organization Documents of the Borrower, (B) violate any Governmental Requirement
applicable to or binding upon the Borrower or any of its Properties, except to
the extent that any such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, or (C) violate or
result in a default under any agreement or instrument to which the Borrower is a
party (other than any agreement or instrument the contravention of which or
breach of which could not reasonably be expected to be materially adverse to any
Secured Party) or by which it is bound or to which its Properties are subject,
except to the extent that any such violation or default, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(c)    Compliance with Financial Covenants. The Borrower hereby represents and
warrants to Administrative Agent, the Issuing Banks and the Lenders that,
notwithstanding the occurrence of the Disclosed Matters and any restatement of
or adjustments to the Prior Financial Information, to the best knowledge of any
Financial Officer of the Borrower as of the date this representation and
warranty is made, Parent is in compliance with the financial covenants contained
in Section 9.10 (i) as of the last day of the Testing Period ended December 31,
2015 and (ii) as of the last day of each Testing Period ended thereafter, but
prior to the date this representation and warranty is made.
7.3    No Waiver.    Neither the execution by the Administrative Agent or the
Lenders of this Fourth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Default or Event of Default which may exist, which may have occurred prior


9

--------------------------------------------------------------------------------





to the date of the effectiveness of this Fourth Amendment or which may occur in
the future under the Credit Agreement and/or the other Loan Documents, except to
the extent expressly set forth in this Fourth Amendment. Similarly, nothing
contained in this Fourth Amendment shall directly or indirectly in any way
whatsoever: (a) except for the waivers set forth herein, impair, prejudice or
otherwise adversely affect the Administrative Agent’s or any Lender’s right at
any time to exercise any right, privilege or remedy in connection with the Loan
Documents with respect to any Default or Event of Default; (b) except as
expressly provided herein, amend or alter any provision of the Credit Agreement,
the other Loan Documents, or any other contract or instrument; or (c) constitute
any course of dealing or other basis for altering any obligation of the Borrower
or any right, privilege or remedy of the Administrative Agent or the Lenders
under the Credit Agreement, the other Loan Documents or any other contract or
instrument.
7.4    Loan Document. This Fourth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
7.5    Parties in Interest. All of the terms and provisions of this Fourth
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
7.6    Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by facsimile transmission or
electronic transmission (e.g., PDF) shall be effective as delivery of a manually
executed counterpart hereof.
7.7    NO ORAL AGREEMENT. THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
7.8    GOVERNING LAW. THIS FOURTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
7.9    RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, EACH LOAN PARTY, FOR ITSELF AND ITS SUCCESSORS
AND ASSIGNS, FULLY AND WITHOUT RESERVE, HEREBY WAIVES, RELEASES, ACQUITS, AND
FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ADVISORS AND AFFILIATES (COLLECTIVELY THE “RELEASED
PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS,
CAUSES OF ACTION, JUDGMENTS, SUITS OR LIABILITIES OF


10

--------------------------------------------------------------------------------





ANY KIND AND NATURE WHATSOEVER, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY,
WHETHER NOW EXISTING OR HEREAFTER ASSERTED, WHETHER ABSOLUTE OR CONTINGENT,
WHETHER DUE OR TO BECOME DUE, WHETHER DISPUTED OR UNDISPUTED, IN EACH CASE THAT
ARE KNOWN TO SUCH LOAN PARTY AS OF THE DATE HEREOF (INCLUDING, WITHOUT
LIMITATION, ANY CROSS-CLAIMS, OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY
OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY IN EACH CASE THAT
ARE KNOWN TO SUCH LOAN PARTY AS OF THE DATE HEREOF) (COLLECTIVELY, THE “RELEASED
CLAIMS”), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS
DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES,
IN EACH CASE, ON OR PRIOR TO THE DATE HEREOF BUT ONLY TO THE EXTENT DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS FOURTH
AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE PROVISIONS OF THIS SECTION 7.9 SHALL SURVIVE THE TERMINATION OF
THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
PAYMENT IN FULL OF THE SECURED OBLIGATIONS.
[Signature Pages Follow]




11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.


ARCHROCK SERVICES, L.P., a
        Delaware limited partnership, as the Borrower


        By: /s/ David S. Miller    
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer



ARCHROCK, INC., a Delaware corporation,
as Parent


        By: /s/ David S. Miller    
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer



Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
and as a Lender




By: /s/ Timothy P. Gebauer    
Name: Timothy P. Gebauer
Title: Director




Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------





CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender and Issuing Bank


By:    /s/ Michael Willis    
Name:    Michael Willis
Title:    Managing Director




By:    /s/ David Gurghigian    
Name:    David Gurghigian
Title:    Managing Director


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender and Issuing Bank


By:     /s/ Tyler Ellis    
Name:     Tyler Ellis
Title:     Senior Vice President






Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender and Issuing Bank


By:    /s/ Thomas Okamoto    
Name:     Thomas Okamoto
Title:     Authorized Officer


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender and Issuing Bank


By:    /s/ Evans Swann, Jr.    
Name:     Evans Swann, Jr.
Title:     Authorized Signatory


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA, as a Lender


By:     /s/ Alfredo Brahim    
Name:     Alfredo Brahim
Title:     Director




Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







COMPASS BANK, as a Lender


By:     /s/ Michael Song    
Name:     Michael Song
Title:     Senior Vice President


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Matthew Brice    
Name:     Matthew Brice
Title:     Vice President


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender


By:     /s/ James D. Weinstein    
Name:     James D. Weinstein
Title:     Managing Director


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







TORONTO DOMINION (NEW YORK) LLC, as
a Lender


By:     /s/ Annie Dorval    
Name:     Annie Dorval
Title:     Authorized Signatory


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA, as a Lender


By:     /s/ Brian Crimmel    
Name:     Brian Crimmel
Title:     Authorized Signatory


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







MUFG UNION BANK, N.A., as a Lender


By:     /s/ Stephen W. Warfel    
Name:     Stephen W. Warfel
Title:     Managing Director


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:     /s/ Jessica McGuire    
Name:     Jessica McGuire
Title:     Assistant Vice President


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







REGIONS BANK, as a Lender


By:     /s/ David Valentine    
Name:     David Valentine
Title:     Director


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY, as a Lender


By:     /s/ Lincoln LaCour    
Name:     Lincoln LaCour
Title:     Assistant Vice President


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







CITIBANK, N.A., as a Lender


By:     /s/ Ivan Davey    
Name:     Ivan Davey
Title:     Vice President


Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







RAYMOND JAMES BANK, N.A., as a Lender


By:     /s/ Scott G. Axelrod    
Name:     Scott G. Axelrod
Title:     Senior Vice President






Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------







SANTANDER BANK, N.A., as a Lender


By:    /s/ Aidan Lanigan    
Name:    Aidan Lanigan
Title:    Senior Vice President




By:    /s/ Puiki Lok    
Name:    Puiki Lok
Title:    Vice President












Signature Page to Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------






REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Fourth Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty and Collateral Agreement, and agrees that each
Loan Document to which it is a party, including the Guaranty and Collateral
Agreement, remains in full force and effect as expressly amended hereby; and (c)
represents and warrants to the Lenders that, as of the date hereof, after giving
effect to the terms of this Fourth Amendment: (i) all of the representations and
warranties made by such Guarantor contained in each Loan Document to which such
Guarantor is a party, including the Guaranty and Collateral Agreement, are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representation or warranty that is already
qualified or modified by materiality in the text thereof) as though made on and
as of the Fourth Amendment Effective Date (unless such representations and
warranties are stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and (ii) no Default or Event of Default has
occurred and is continuing.


ACKNOWLEDGED AND RATIFIED:
ARCHROCK, INC.






By: /s/ David S. Miller    
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer



ARCHROCK SERVICES LEASING LLC





By: /s/ David S. Miller    
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer





ARCHROCK MLP LP LLC





By: /s/ David S. Miller    
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer





Reaffirmation and Ratification
Fourth Amendment – Archrock Services, L.P.

--------------------------------------------------------------------------------









ARCHROCK GP LP LLC




By: /s/ David S. Miller    
Name: David S. Miller
Title:
Senior Vice President and Chief Financial Officer





Reaffirmation and Ratification
Fourth Amendment – Archrock Services, L.P.